Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/2019 and 11/12/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campbell (2016/0361189).
With respect to claims 1 and 11, Campbell et al. discloses a joint (123 see figures 21-28) for an orthopedic device (as title discloses the device is for orthotic ankle joint therefore it is for orthopedic device) comprising: a first articulated arm (122) and a second articulated arm (124), which are mounted about a swivel axis (axis of cam 190 is an axis at the longitudinal line in the middle of element 122 would be a swivel axis for element 122) such that they can be swiveled relative to one another (second swivel axis will be longitudinal line axis of element 124); and a blocking device (123 having193, 194,196), which can be moved into a release position and a blocking position (as described in paragraph 0107 it is tightened and loosen is interpreted as blocking and release position), the blocking device, when in the blocking position, blocks the swiveling of the first articulated arm relative to the second articulated arm in a first swivel direction (as described in paragraph 0107 it is tightened and loosen is interpreted as blocking and release position when tightened it is blocking the swiveling relative to each other since it sets an angle as shank angle described in paragraph 0108), independently of a swivel angle between the first articulated arm and the second articulated arm, insofar as the swivel angle is in a predetermined range, and allows the swiveling in the first swivel direction, insofar as the swivel angle is outside of the predetermined range [shank angle as described in paragraph 108 is predetermined range; however it will swivel outside of the angle to perform dorsiflexion and plantar flexion].  

With respect to claims 3 and 13, Campbell et al. discloses wherein the contact between the blocking element and the contact surface prevents swiveling of the first articulated arm relative to the second articulated arm in the first swivel direction [0107].  
With respect to claims 4 and 14, Campbell et al. discloses wherein the blocking element is a cam (194) mounted in a guide (196) such that cam can be moved, or the blocking element is an eccentrically mounted pin, bolt (194) or cylinder.  
With respect to claims 5 and 15, Campbell et al. discloses wherein the blocking element is preloaded towards the contact surface (see figure 21).  
With respect to claims 6 and 16, Campbell et al. discloses wherein the blocking element is preloaded by a spring (130) or a weight force acting on the blocking element.  
With respect to claims 7 and 17, Campbell et al. discloses wherein the contact surface (190) is designed to be eccentric relative to the swivel axis [0107].  
With respect to claims 8 and 18, Campbell et al. discloses further comprising an activation element (134, 128), the activation of which enables movement of the blocking device from the blocking position into the release position [0102-0103].  
With respect to claims 9 and 19, Campbell et al. discloses wherein a swivel range in which the first articulated arm can be swiveled relative to the second articulated arm extends from a first limit stop to a second limit stop (as described in paragraph 0108 .  

Claim(s) 1, 10-11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHAN (2011/0009786).
With respect to claims 1 and 11, CHAN discloses a joint (see figures 1-2) for an orthopedic device (as title discloses the device is for orthotic ankle joint therefore it is for orthopedic device) comprising: a first articulated arm (11) and a second articulated arm (21), which are mounted about a swivel axis (an axis at the longitudinal line in the middle of element 11 would be a swivel axis for element 11) such that they can be swiveled relative to one another (second swivel axis will be longitudinal line axis of element 21); and a blocking device (43 of 40, 43, 44, 30), which can be moved into a release position and a blocking position (by means of element 30), the blocking device, when in the blocking position, blocks the swiveling of the first articulated arm relative to the second articulated arm in a first swivel direction [0009-0010 and 0022-0047], independently of a swivel angle between the first articulated arm and the second articulated arm, insofar as the swivel angle is in a predetermined range, and allows the swiveling in the first swivel direction, insofar as the swivel angle is outside of the predetermined range [0009-0010 and 0022-0047].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143.  The examiner can normally be reached on M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TARLA R PATEL/Primary Examiner, Art Unit 3786